Case 2:15-ap-01363-ER                 Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28                            Desc
                                        Main Document Page 1 of 6




                                                                                      FILED & ENTERED

                                                                                             NOV 13 2018

                                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                                        Central District of California
                                                                                        BY gonzalez DEPUTY CLERK




                        UNITED STATES BANKRUPTCY COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                                      LOS ANGELES DIVISION


    In re:      Morad Javedanfar and Yaffa                  Case No.:       2:13-bk-27702-ER
                Javedanfar, Debtors                         Adv. No.:       2:15-ap-01363-ER

    JL AM Plus, LLC, successor in interest to MEMORANDUM OF DECISION (1)
    Timothy J. Yoo, Chapter 7 Trustee,        GRANTING IN PART AND DENYING IN
                                   Plaintiffs PART DEFENDANT’S MOTION TO
                                              CONTINUE TRIAL, (2) VACATING
                       v.                     HEARING ON DEFENDANT’S MOTION,
    MBN Real Estate Investments, LLC,         AND (3) VACATING TRIAL SET FOR
                                              NOVEMBER 16, 2018
                                  Defendant

                                                            VACATED HEARING DATE:
                                                            Date:          November 15, 2018
                                                            Time:          10:00 a.m.
                                                            Location:      Ctrm. 1568
                                                                           Roybal Federal Building
                                                                           255 East Temple Street
                                                                           Los Angeles, CA 90012

    The Ex Parte Application for Order to Continue Trial Until December 19, 2018, or, in the
Alternative, Ex Parte Application for Order Shortening Time to Hear Motion [Doc. No. 289] (the
“Motion”) filed by MBN Real Estate Investments, LLC (“MBN”) has been fully briefed.1


1
    In addition to the Motion, the Court has considered the following papers in adjudicating this matter:
Case 2:15-ap-01363-ER              Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28                             Desc
                                     Main Document Page 2 of 6


Pursuant to Civil Rule 78(b) and LBR 9013-1(j), the Court finds that this matter is suitable for
disposition without oral argument.2 For the reasons set forth below, trial of this action will not go
forward on November 16, 2018. Within fourteen days, the Court will issue a further order setting
the trial date.

A. Background
    In the criminal action USA v. Pacific Eurotex Corp., Case No. 14-cr-00521-JAK, pending in
the District Court for the Central District of California (the “District Court”), Morad Neman, the
principal of defendant MBN, has pleaded guilty to conspiracy to structure cash deposits,
conspiracy to impede the Internal Revenue Service, subscribing to a false tax return, and
procuring the filing of a false tax return. Mr. Neman was first scheduled to be sentenced on July
19, 2018. On July 6, 2018, the United States and criminal defendants Pacific Eurotex Corp.
(“Pacific Eurotext”) and Mr. Neman entered into a stipulation continuing Mr. Neman’s
sentencing from July 19, 2018 to October 4, 2018.3 The stipulation was executed to allow Mr.
Neman to be present for the mid-September birth of his child and to allow the defendants
additional time to prepare sentencing position papers.4 The District Court approved the
stipulation on July 9, 2018.5
    As a result of the continuance of Mr. Neman’s sentencing date, on August 17, 2018, this
Court entered an order continuing trial in this civil action from September 12, 2018 to October 9,
2018 (the “First Continuance Order”).6 In its final ruling explaining the reasons for entry of the
First Continuance Order [Doc. No. 260] (the “Final Ruling”), the Court explained that the issue
of whether the trial should be continued was governed by the five-factor test set forth in Fed.
Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 903 (9th Cir. 1989). The Court found that the
second Molinaro factor, the prejudice to the defendant, was the “most salient” within the context
of the case. Final Ruling at p. 6. The Court found that the second factor weighed strongly in
favor of MBN, because absent a continuance, trial would take place prior to the criminal
sentencing of MBN’s principal, Morad Neman. As a result, Mr. Neman would be required to
assert his Fifth Amendment right against self-incrimination, thereby preventing MBN from fully
defending itself. The Court held that MBN’s failure to specifically explain how Mr. Neman’s
testimony would affect his criminal sentencing did not mean that MBN’s concerns were not
legitimate:



1) JL AM Plus, LLC’s Opposition to Defendant MBN’s Ex Parte Application to Continue Trial [Doc. No. 290];
      and
2) MBN Real Estate Investments, LLC’s Response to Preliminary Findings and Conclusions of the Court [Doc.
      No. 294].
2
  Unless otherwise indicated, all “Civil Rule” references are to the Federal Rules of Civil Procedure, Rules 1–86; all
“Bankruptcy Rule” references are to the Federal Rules of Bankruptcy Procedure, Rules 1001–9037; all “Evidence
Rule” references are to the Federal Rules of Evidence, Rules 101–1103; all “LBR” references are to the Local
Bankruptcy Rules of the United States Bankruptcy Court for the Central District of California, Rules 1001-1–9075-
1; and all statutory references are to the Bankruptcy Code, 11 U.S.C. §§101–1532.
3
  See Stipulation to Continue the Sentencing Hearing Date and Deadline to File Sentencing Position Papers for
Defendants Pacific Eurotex Corp. and Morad Neman [Doc. No. 555, Case No. 2:14-cr-00521-JAK].
4
  Id. at 2.
5
  See Order Re Stipulation to Continue Sentencing Hearings for Defendants Pacific Eurotex Corp. and Morad
Neman [Doc. No. 559, Case No. 2:14-cr-00521-JAK].
6
  See Order (1) Granting Motion to Continue Trial and (2) Setting Trial for October 9, 2018, at 9:00 a.m. [Doc. No.
262].
Case 2:15-ap-01363-ER              Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28                           Desc
                                     Main Document Page 3 of 6


         JLAMP is correct that MBN has not specified exactly how Neman’s exercise of his Fifth
         Amendment rights would prevent him from fully testifying as to the transactions at issue.
         What JLAMP overlooks is that the disclosure of such information would, in and of itself,
         be prejudicial to Neman’s upcoming criminal sentencing, as such disclosures could be
         construed as an admission of guilt. MBN’s failure to provide a specific explanation
         therefore does not indicate that its claims of prejudice are not well grounded.
Final Ruling at p. 5.
     On September 18, 2018, the United States and the criminal defendants stipulated to continue
Mr. Neman’s sentencing date from October 4, 2018 to October 18, 2018.7 The stipulation was
executed to allow the criminal defendants additional time to prepare for sentencing.8 The District
Court approved the stipulated continuance by order entered on September 19, 2018.9
     On September 26, 2018, over JLAMP’s opposition, this Court entered an order continuing
trial in this civil action from October 9, 2018 to October 30, 2018, again based on the
continuance of Mr. Neman’s criminal sentencing date.10
     On October 4, 2018, the United States and the criminal defendants stipulated to further
continue the criminal sentencing date of Mr. Neman and various other criminal defendants from
October 18, 2018 to November 15, 2018.11 The stipulation was filed by criminal defendant
Hersel Neman—Mr. Neman’s brother—but was also signed by Mr. Neman.12 The stipulation
was executed to allow the criminal defendants additional time to gather mitigation evidence and
finalize sentencing position papers.13 By order entered on October 5, 2018, the District Court
approved the stipulated continuance.14
     On October 15, 2018, again over JLAMP’s opposition, this Court entered an order further
continuing trial in this action from October 30, 2018 to November 16, 2018.15 The Court advised
MBN that any further continuances were not likely to be granted:
         The properties at issue are valuable, giving JLAMP an economic interest in having this
         litigation resolved as quickly as possible. It is not unreasonable to require JLAMP to
         suffer some delay to ensure that MBN can fully defend itself, even if that delay results
         from Mr. Neman seeking and obtaining continuances of his criminal sentencing date. But
         if MBN were to seek to impose upon JLAMP an additional delay beyond November 16,
         the balance of the hardships would almost certainly tip in JLAMP’s favor.
Order (1) Granting Motion to Continue Trial and (2) Setting Trial for Friday, November 16,
2018 [Doc. No. 278] at 4.


7
  See Stipulation to Continue the Sentencing Hearing Date and Deadline to File Sentencing Position Papers for
Defendants Pacific Eurotex Corp. and Morad Neman [Doc. No. 654, Case No. 2:14-cr-00521-JAK].
8
  Id. at 2.
9
  See Order Continuing Sentencing Hearings for Defendants Pacific Eurotex Corp. and Morad Neman [Doc. No.
655, Case No. 2:14-cr-00521-JAK].
10
   See Order (1) Granting Motion to Continue Trial and (2) Setting Trial for October 30, 2018 at 9:00 a.m. [Doc. No.
269].
11
   See Stipulation to Continue Sentencing Hearings and Deadline to File Sentencing Position Papers for Defendants
Pacific Eurotex Corp., Hersel Neman, and Morad Neman [Doc. No. 657, Case No. 2:14-cr-00521-JAK].
12
   Id. at 2–3.
13
   Id. at 2.
14
   See Order Re Stipulation to Continue Sentencing Hearings for Pacific Eurotex Corp., Morad Neman, and Hersel
Neman [Doc. No. 658, Case No. 2:14-cr-00521-JAK].
15
   See Order (1) Granting Motion to Continue Trial and (2) Setting Trial for Friday, November 16, 2018 [Doc. No.
278].
Case 2:15-ap-01363-ER             Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28                         Desc
                                    Main Document Page 4 of 6


     On November 2, 2018, upon an ex-parte request made by the United States, the District
Court continued Mr. Neman’s sentencing date to December 13, 2018.16 The District Court
overruled Mr. Neman’s opposition to the continuance. On November 7, 2018, the United States
and Mr. Neman stipulated to continue the sentencing date to December 18, 2018, to resolve an
issue with counsel’s availability.17 The District Court has not yet entered an order in connection
with the stipulation.
     On November 9, 2018, MBN filed the instant Motion, seeking a fourth continuance of the
trial in light of the continuance of Mr. Neman’s criminal sentencing. On that same date, the
Court entered an order setting a hearing on the Motion on shortened notice and requiring MBN
to respond to the Court’s Preliminary Findings and Conclusions.18 In the Preliminary Findings
and Conclusions, the Court explained that it was inclined to deny the Motion for the following
reasons:
              The Court has previously found that Mr. Neman’s assertion of his Fifth Amendment
         rights would prevent MBN from fully defending itself, thereby imposing a substantial
         burden upon MBN. This finding was made prior to the filing of MBN’s trial brief. A
         review of the trial brief shows that MBN’s primary defense is that the properties at issue
         are not subject to avoidance because they were fully encumbered when the transfers
         occurred.
              It is possible for MBN to establish its valuation defense without Mr. Neman’s
         testimony. Certainly, MBN would suffer some prejudice from being required to defend
         itself without Mr. Neman. However, given that MBN’s valuation defense is not
         dependent upon Mr. Neman’s testimony, and given that trial has already been continued
         three times, the Court is prepared to maintain its prior finding that any continuance of the
         trial beyond November 16 would cause the balance of the hardships to tip in JLAMP’s
         favor. On that basis, the Court is prepared to deny the Motion, and proceed with trial on
         November 16, 2018.
Order at 5.
     In response to the Order, MBN asserts that Mr. Neman’s testimony regarding valuation is
critical to its defense and that Mr. Neman vigorously opposed any further continuance of his
criminal sentencing. In opposition to a further continuance, JLAMP argues that there is no
guarantee that the latest date for Mr. Neman’s criminal sentencing will hold; that MBN has still
failed to provide any substantive explanation of why Mr. Neman cannot truthfully provide
testimony in this action prior to his criminal sentencing; and that a further continuance will
prejudice JLAMP because it will yet again be required to incur additional costs in connection
with the pretrial preparation of witnesses and experts.

B. Findings and Conclusions
    In Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 902 (9th Cir. 1989), the Ninth
Circuit articulated the factors the Court must consider when determining whether to stay civil
proceedings pending the outcome of parallel criminal proceedings. Molinaro is not exactly on
point. MBN seeks a one-month continuance of the trial, as opposed to an indefinite stay.


16
   See Order Re Government’s Ex-Parte Request to Continue Hearing [Doc. No. 681, Case No. 2:14-cr-00521-JAK].
17
   See Stipulation to Continue Sentencing Hearings and Deadline to File Sentencing Position Papers for Defendants
Pacific Eurotex Corp., Hersel Neman, and Morad Neman [Doc. No. 682, Case No. 2:14-cr-00521-JAK].
18
   See Order Setting Hearing on Motion to Continue Trial [Doc. No. 291] (the “Order”).
Case 2:15-ap-01363-ER        Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28                Desc
                               Main Document Page 5 of 6


Nonetheless, the Court finds the Molinaro factors relevant and will consider them in adjudicating
MBN’s request for a further continuance.
    The Molinaro factors are as follows:
         1) the interest of the plaintiffs in proceeding expeditiously with this litigation or any
            particular aspect of it, and the potential prejudice to plaintiffs of a delay;
         2) the burden which any particular aspect of the proceedings may impose on defendants;
         3) the convenience of the court in the management of its cases, and the efficient use of
            judicial resources;
         4) the interests of persons not parties to the civil litigation; and
         5) the interest of the public in the pending civil and criminal litigation.
Fed. Sav. & Loan Ins. Corp. v. Molinaro, 889 F.2d 899, 903 (9th Cir. 1989).
    As the Court has previously found, the first two Molinaro factors are most relevant to this
case. Application of those factors requires the Court to balance the hardship that delay imposes
upon JLAMP against the hardship that would be imposed upon MBN were it required to defend
itself absent the testimony of its principal, Mr. Neman.
    Upon review of the evidence and briefing filed in connection with the Motion, the Court
departs from its Preliminary Findings and Conclusions. The Court finds that although a further
continuance will impose some prejudice upon JLAMP, MBN will suffer greater prejudice if it is
unable to fully defend itself at trial. In support of its valuation defense, MBN intends to heavily
rely upon testimony to be offered by Mr. Neman, who asserts an ownership interest in the three
properties at issue. While it is true that Mr. Neman’s testimony is not the only means by which
MBN can assert its valuation defense, Mr. Neman does play a critical role in that defense, being
intimately familiar with the properties.
    The Court also places substantial weight upon the fact that in the criminal action, Mr. Neman
filed a lengthy and detailed opposition to the continuance of his sentencing date. The opposition
shows that Mr. Neman is not engaging in gamesmanship in the criminal action for the purpose of
engineering a continuance of this action.
    For these reasons, trial of this action will not go forward on November 16, 2018. Because the
District Court has not yet entered an order on a stipulation to continue Mr. Neman’s sentencing
from December 13, 2018 to December 18, 2018, substantial uncertainty exists as to the date of
Mr. Neman’s sentencing. At this time, the Court will not set a continued trial date. Within
fourteen days of the issuance of this Memorandum of Decision, the Court will enter an order
setting a continued trial date.
Case 2:15-ap-01363-ER      Doc 295 Filed 11/13/18 Entered 11/13/18 16:01:28     Desc
                             Main Document Page 6 of 6


   The Court will enter an order consistent with this Memorandum of Decision.
                                              ###




     Date: November 13, 2018
